NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RENEE HARRIS,
Petitr,`oner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent. `
2011-3149 .
Petition for review of the l\/lerit Systems Protection
Board in case no. DCO752100086-I-2.
ON MOTION
Bef0re O’MALLEY, C'ircuit Judge
0 R D E R
Renee Harris moves to supplement the record to in-
clude certain documents she asserts are related to her
petition. The Merit Systems Pr0tection B0ard opposes
and states that Har1‘is’ brief should be stricken Harris
replies

HA_RRIS V. MSPB 2
Rule 16 of the Federal Rules of Appe1late Procedure
provides that the record on review is generally limited to
the original papers and exhibits filed at the agency, in
this case the lVlerit Systems Protection Board. Although
the Rules of Evidence authorize judicial notice of certain
facts outside of the record, the court is not persuaded that
such action is warranted here.
Because Harris cites to the documents in her opening
brief, the court determines that a new opening brief must
be filed that does not cite to the documents that were not
before the Board.
Accordingly,
lT lS ORDERED THATZ
(1) The motion to supplement the record is denied.
ir
(2) The previously filed brief is rejected. Harris is di-
rected to file a corrected opening brief within 21 days of
the date of filing of this order. The due date for the
Board’s brief should be calculated from the date of filing
of Harris’ corrected brief.
(3) All other pending motions are moot.
FOR THE COURT
SEP 3 0 2]H[ /s/ Jan Horba1y
Date J an Horbaly
Clerk
cc; George M. Chuzi, Esq.
Sara B. Rearden, Esq.
Fl
320 s.s.couar o'F§PPEALs FoR
me renew macon
SEP 3 0 2011
.lAN HORBALY
CLERK